Citation Nr: 0424041	
Decision Date: 08/30/04    Archive Date: 09/07/04	

DOCKET NO.  02-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis/rhinitis.   

2.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.   

3.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia, with deformed duodenal bulb.   

4.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygium.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949, and from December 1950 to November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


REMAND

A review of the record in this case raises some question as 
to the current severity of the disabilities at issue.  In 
that regard, the veteran last underwent VA examinations for 
compensation purposes in April and May 2001, more than three 
years ago.  Moreover, based upon a review of the file, it 
would appear that the veteran has received treatment for 
sinusitis since the time of those examinations.  In the 
Appellant's Brief filed in July 2004, the veteran's 
accredited representative argued that, based on the veteran's 
own statements, his service-connected disabilities had 
increased in severity since the time of his 2001 
examinations.  Under the circumstances, the Board is of the 
opinion that additional, more contemporaneous examinations 
are warranted prior to a final adjudication of the issues 
currently before the Board.  

The Board further notes that, coincident with the inception 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The VA has promulgated 
regulations to implement the provisions of this law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially provide that 
the VA will assist a claimant in obtaining evidence necessary 
to substantiate his claims, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that, notwithstanding correspondence in April 
2001, and a September 2002 Statement of the Case containing 
certain of the regulatory provisions pertaining to the VCAA, 
the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence needed to substantiate his claims.  
More specifically, while in April 2001, the veteran was 
advised of the VA's duty to notify and assist him as regards 
the issues of increased evaluations for sinusitis/rhinitis, 
hearing loss, and a hiatal hernia, no mention was made of 
those duties as they pertain to the issue of an increased 
evaluation for bilateral pterygium.  Such lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2001, the date of the 
most recent VA examinations for 
compensation purposes, and specifically 
including any and all records of 
treatment for sinusitis at the Covington 
Medical Center in October 2002, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected sinusitis/rhinitis, 
hearing loss, hiatal hernia, and 
bilateral pterygium.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND should be made available to 
and reviewed by the examiner(s). 

4.  Finally, the RO should review the 
veteran's claims for increased 
evaluations for service-connected 
sinusitis/rhinitis, bilateral high 
frequency hearing loss, hiatal hernia 
with deformed duodenal bulb, and 
bilateral pterygium.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of a Statement of the Case in 
September 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



